DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kissell et al (US2015/0293065) in view of Otahal (US9151542).
Kissell et al discloses a heat exchanger system and method comprising a heat exchanger
module (para. 0116, 0157, 0158, 0177), a layer heating module (A, Figure 1, para. 0107; Figure
39, 395) wherein the layer heating module comprises a substrate/carrier plate (B, Figure 1;
Figure 39; 392), an electric heating coating (C, 22, Figure 1; 395; Figure 39), the layer heating
module is connected in material locking fashion to the heat exchanger (para. 0177, lines 41-42;
para. 0116 coating is sprayed on), substrate is manufactured from an electrically and/or
thermally insulation material (para. 0118, 0177), wherein the heating coating is arranged on
that side of substrate which faces towards the heat exchanger module (para. 0116), wherein in
the mounted state an intermediate space is between the layer heating module and the heat
exchanger module wherein the intermediate space is preferably filled with a filler material
(para. 0118, filler is insulator), wherein a contacting of the heating coating extends through the
substrate wherein the contacting extends such that conductor section of the contacting runs
parallel to the electric heating coating so as to make contact therewith (Figures 46, 48; para.
0174-0175; 464, 474), wherein the electric heating coating is earthed via the heat exchanger
(para. 0177, lines 38-41), connecting the heat exchanger module and layer heating module by adhesive bonding/clamping (para. 0177, lines 41-42), wherein to produce the layer heating
module a contact is created in the substrate wherein a conductor (464, 474) runs parallel to
electric heating coating (Figures 46, 47), layer heating module is adhesively bonded (para. 0177,
lines 41-42), wherein electric heating coating is earthed via heat exchanger module (para. 0177,
lines 38-41). Kissell et al does not disclose heat exchanger module is an oil water heat
exchanger for connection to an internal combustion engine, coating both sides of substrate
with electric heating coating, heating module is non-positively/positively clamped, and
substrate made of ceramic. Otahal discloses an oil water heat exchanger connected to a
combustion engine (column 2, lines 38-40). It would have been obvious to one of ordinary skill
in the art to include an oil water heat exchanger as disclosed by Otahal in the list of items
disclosed by Kissell et al because, a layer heating module mounted on an oil water heat
exchanger allows for a more uniform heating of fluids by preventing the formation of ice.
While neither Kissell et al not Otahal discloses coating both sides of substrate with electric heating coating, heating module is non-positively/positively clamped, and substrate made of ceramic, Kissell et al does disclose a coating on one side of substrate and it is within the level of ordinary skill to include a second coating on the opposite side. In addition, Kissell et al list a myriad of examples of how to mount heating module, non-positively/positively clamping is merely another well-known alternative and within the level of ordinary skill. Further, Kissell et al also discloses several examples of materials used for substrate, ceramic is merely another well-known alternative and within the level of ordinary skill. 
Claims 9-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kissell et al in view of Otahal as applied to claim 1 above, and further in view of DE-102013010907.
Kissell et al in view of Otahal discloses all of the recited subject matter except two heat
exchanger modules with heating module therebetween, heating module designed for low volt
range 12, 24, 48 volts, heating module for purposes of warming fluid and heat exchanger
includes first and second fluids/channels. DE-102013010907 discloses two heat exchanger
modules with heating module therebetween, heating module designed for low volt range 12,
24, 48 volts, heating module for purposes of warming fluid and heat exchanger includes first
and second fluids/channels (abstract). It would have been obvious to one of ordinary skill in
the art before the effective filing date of the invention to have included two heat exchanger
modules with heating module therebetween, heating module designed for low volt range 12,
24, 48 volts, heating module for purposes of warming fluid and heat exchanger includes first
and second fluids/channels as disclosed by DE-102013010907 in the heat exchanger system of
Kissell et al in view of Otahal because, two heat exchanger modules with heating module
therebetween, heating module designed for low volt range 12, 24, 48 volts, heating module for
purposes of warming fluid and heat exchanger includes first and second fluids/channels allows
for a more uniform fluid heating.

Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive.  Applicant argues Kissel et al does not disclose a layered heating module being mounted or mountable on a heat exchanger.  Applicant contends that layer heating module of Kissel et al is directly attached to heat exchanger module and therefore is not mounted or mountable to heat exchanger module.  Using broadest reasonable interpretation, Examiner submits, Kissell et al clearly discloses a heat exchanger module (26) with a layer heating module (Figure 1; A coating layer, B substrate layer) mounted/attached to the heat exchanger module.  Examiner also notes and again using broadest reasonable interpretation, mounted/mountable does not relate to directly or indirectly attached, it merely means the layer heating module being placed on the heat exchanger module.  Applicant goes on to argue Kissel et al does not disclose a heat exchanger module for an internal combustion engine.  Examiner submits Kissel et al was not cited to disclose a heat exchanger module for an internal combustion engine.  Otahal was cited to disclose a heat exchanger module for an internal combustion engine and it is within the level of ordinary skill to substitute heat exchanger module of Otahal with heat exchanger module of Kissel et al.  Regarding prior art DE ‘907, Applicant contends DE ‘907 cannot be considered a heat exchanger or oil/water heat exchanger since second medium is intended as a buffer storage for thermal energy and supplied air is intended for heating a passenger compartment.  Examiner submits claims do not specify an oil/water heat exchanger nor do they specify an intended use.  They merely claim a heat exchanger module and a first channel for conducting a first and second conducting a first and second fluid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/May 11, 2022							Primary Examiner, Art Unit 3761